DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment dated 11/20/2020 has been entered. The claims are further amended (see Examiner’s Amendment below) and reconsidered for this Office Action.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeremy Miller (Reg. No. 72,995) on 2/26/2021.
The application has been amended as follows: 
IN THE CLAIMS:
In claim 1, second to the last line, delete the word “the” between the words “enabling” and “extension”.

In claim 5, second to the last line, delete the word “the” between the words “permitting” and “passage”.

claim 45 as follows:
45. The intravascular imaging catheter according to claim 1 wherein said partial internal stop comprises a proximal-facing contact surface configured to contact said imaging assembly and prevent said passage of said imaging assembly beyond the distal end of the distal elongate microcatheter sheath, said partial internal stop being absent of a distal-facing contact surface parallel to the proximal-facing contact surfacetapered region extending from said partial internal stop toward said distal end of said distal elongate microcatheter sheath.

In claim 47, line 3, delete “distal portion” and replace with --tapered region--.

Reasons for Allowance
Claims 1, 5-8, 12-21, and 45-47 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendment together with the examiner’s amendment are sufficient to overcome §112(a) and  §112(b) rejections raised in the previous Office Action. There being no more rejections, this application is in condition for allowance.
Regarding claim 1, while the combination of the Saphier, Courtney, Von Oepen, and Quistgaard references teach the structural elements of the claimed intravascular imaging catheter (namely, the proximal elongate sheath, the rotatable imaging conduit, 
There is no evidence of record that would suggest that an ordinarily skilled artisan, looking to improve on the microcatheter of Saphier by providing an imaging conduit and imaging assembly such as taught in Courtney, would have done so by inserting the imaging conduit into the proximal elongate sheath so that the imaging conduit is housed within the first lumen, while in the claimed disconnected state, such that the distal end portion of the rotatable imaging conduit extends from the distal end of the proximal elongate sheath without residing within the second lumen of the distal elongate microcatheter sheath (such as in a manner shown in Applicant’s Fig. 2B) instead of first connecting the proximal elongate sheath to the distal elongate microcatheter sheath, then inserting the imaging conduit into the first lumen until it extends into the second lumen (to arrive at an arrangement such as shown in Applicant’s Fig. 1).
Therefore, in the Examiner’s opinion, it would not have been obvious to the ordinarily skilled artisan before the effective filing date of the claimed invention to combine the elements of the Saphier, Courtney, Von Oepen, and Quistgaard references to arrive at the claimed invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958.  The examiner can normally be reached on Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/COLIN T. SAKAMOTO/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793